Citation Nr: 1114199	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  05-41 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for migraine headaches from April 29, 2001, to February 19, 2002.

2.  Entitlement to a rating in excess of 10 percent for migraine headaches from February 20, to April 28, 2002.

3.  Entitlement to an extraschedular evaluation for migraine headaches since February 20, 2002.

4.  Entitlement to service connection for residuals of status post subarachnoid hemorrhage, to include secondary to migraine headaches.

5.  Entitlement to service connection for residuals of bilateral pulmonary emboli, status post placement of Greenfield filter, to include secondary to migraine headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to August 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for residuals of status post subarachnoid hemorrhage residuals, residuals of bilateral pulmonary emboli, and granted a 30 percent disability rating for migraine headaches effective April 29, 2002.

In a May 2006 rating decision, the RO assigned a 50 percent disability rating for migraine headaches effective April 29, 2002.

In February 2008, the Board remanded the service connection issues for further development.  In November 2009, the Board remanded all issues on appeal for further development.

The issue of entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and insomnia, to include secondary to migraine headaches; the issues of entitlement to service connection for a cardiac disorder manifested by chest pains; allergies; a foot disorder; a bleeding disorder; as well as the issue of entitlement to a total rating based on individual unemployability have been raised by the record.  Significantly, however, these issues have not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The Board notes that the RO has denied reopening a claim of entitlement to service connection for depression on a direct basis.  The Veteran, however is now claiming entitlement to secondary service connection for that disorder in addition to direct service connection.   Hence, the referred issue of entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and insomnia, to include secondary to the migraine headaches, must be handled on a de novo basis. 

The issues of entitlement to service connection for residuals of status post subarachnoid hemorrhage, and residuals of bilateral pulmonary emboli, status post placement of Greenfield filter, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From April 29, 2001, to February 19, 2002, the Veteran's migraine headaches were not manifested by characteristic prostrating attacks occurring once every two months over a several month term. 

2.  It is factually ascertainable that Veteran's migraine headaches increased in severity on February 20, 2002.

3.  Since February 20, 2002, the appellant has been assigned the maximum schedular rating for migraine headaches.

4.  Since February 20, 2002, the evidence preponderates against showing that the appellant's migraines present an exceptional disability picture such that the assigned schedular evaluation is inadequate.


CONCLUSIONS OF LAW

1.  From April 29, 2001, to February 19, 2002, migraine headaches did not meet the criteria for an evaluation greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2010).

2.  From February 20, 2002, to April 28, 2002, migraine headaches meet the schedular criteria for a 50 percent evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 .

3.  Effective from February 20, 2002, the Veteran's migraines were assigned the maximum schedular rating, and entitlement to an extraschedular rating is not shown.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2003, March 2006, January 2007, March 2008, and December 2009 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In March 2006 correspondence, VA notified the Veteran of how VA determines the disability rating and effective date.  She was provided notice of the specific rating criteria used to evaluate the headache disability in the November 2005 Statement of the Case.  The claim was readjudicated in the January 2011 Supplemental Statement of the Case, which considered 38 C.F.R. § 3.321.  Thus, any timing error as to notice of how VA determines the disability rating and effective date and as to notice of the specific rating criteria was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  

Pursuant to the November 2009 Board remand, the RO requested that the claimant reauthorize the release of records of Dr. Lanoue.  The Veteran did not respond.  The duty to assist is not a one-way street.  If she wishes help, the appellant cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  While VA has a duty to assist the Veteran in the development of a claim, that duty is not limitless.  Pursuant to the November 2009 Board remand, the RO requested that the appellant identify any post-serivce treatment at the Naval Regional Medical Center in Portsmouth, Virginia.  She did not identify any post-serivce treatment.  Instead, she submitted copies of service treatment records from that facility.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Analysis

In a December 1999 rating decision, the RO granted entitlement to service connection for migraine headaches and assigned a 10 percent disability rating effective June 18, 1999.

On April 29, 2002, the Veteran filed a claim of entitlement to an increased rating for migraine headaches.

Under Diagnostic Code 8100, a 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted for characteristic prostrating attacks occurring on an average of once per month over the last several months.   A 10 percent rating is assigned for characteristic prostrating attacks occurring on average one in two months over the last several months.  38 C.F.R. § 4.124a. 

A review of the reports of October 2003 and June 2006 VA examinations and various statements of the Veteran's private doctors, as well as VA and private treatment records dated from 2002 to 2006, shows that it is factually ascertainable that appellant's migraine headaches underwent an increase in disability on February 20, 2002.  On that date, the claimant reported a gradual onset of headaches and left hemiparesis.  Although the Veteran was then treated for subarachnoid hemorrhage, for which she is not currently service connected, the Board is precluded from differentiating between headache symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Hence, all headache symptoms must be assigned to the service connected migraine disorder.

At the October 2003 VA examination, the claimant reported that her headaches had become more intense and frequent since her February 2002 subarachnoid hemorrhage.  In a September 2002 statement, Dr. Hogan reported that her current migraine headache symptomatology first appeared in February 2002.  The pathology presented at that time was consistent with a 50 percent rating.  In contrast, the clinical pathology presented prior to February 20, 2002, is most consistent with the characteristic prostrating attacks occurring once every two months over a several month term.  The medical evidence does not show that prior to February 20, 2002, the Veteran's headaches were manifested by very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability or by characteristic prostrating attacks occurring on an average of once per month over the last several months..

Therefore, for the period from April 29, 2001, to February 19, 2002, entitlement to an increased rating is not in order.  For the term from February 20, 2002, to the present, the Veteran is assigned the maximum schedular rating for migraine headaches, i.e., a 50 percent rating.

The symptoms presented by the Veteran's migraine headaches are fully contemplated by the rating schedule.  There is no evidence that her disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence that the appellant's migraine headaches at any time during the appellate term necessitated frequent hospitalization, or has had a marked interference with employment.  

With respect to the term since February 20, 2002, the Board notes that a September 2002 private treatment record reflects that the Veteran had not been working steadily since July 2002 because of her headaches.  In the September 2002 statement, Dr. Hogan reported that the appellant was unable to work due to continuous severe headaches.  In an October 2002 statement, Dr. Hogan indicated that the claimant could return to full duty without restrictions.  Later in a November 2002 statement, Dr. Hogan noted that his practice was treating the Veteran for complications of the subarachnoid hemorrhage  and that she was unable to return to work due to headaches.  At the October 2003 VA examination, the appellant reported that she was not currently working.  

A May 2006 VA treatment record shows that the intensity of the migraine headaches was such that the claimant could not work or drive.  Yet, the June 2006 VA examination report reflects that the Veteran described herself as an entrepreneur.  The December 2009 VA neurological examination report reveals that the appellant has a career as a corporate trainer but that she had been unemployed for one to two years, according to her, for medical disorders.  The appellant indicated that she was actively searching for employment.  Therefore, the latest VA examination report reflects that the claimant has worked for a couple of years since 2006.  

The medical evidence showing that the Veteran has had periods of unemployment due to headaches does not, in and of itself, show that the employment interference due to headaches alone has caused impairment with employment over and above that contemplated in the assigned 50 percent schedular rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.)  The rating criteria fully contemplate and address the nature of the appellant's disorder.  Indeed, a 50 percent rating specifically contemplates severe economic inadaptability, and there is no evidence that the rating criteria do not adequately address her migraine disorder.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an evaluation in excess of 10 percent for migraine headaches from April 29, 2001, to February 19, 2002, is denied.

A 50 percent evaluation, but not higher, from February 20 to April 28, 2002, is granted for migraine headaches, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 50 percent for migraine headaches at any time since February 20, 2002, is denied.


REMAND

In the November 2009 remand, the Board directed the AMC to conduct examinations by both a neurologist and a pulmonologist.  Unfortunately, only a single examination was conducted and it was performed by an occupational health physician whose specialty has been determined to be aerospace medicine, not neurology and not pulmonology.  Therefore, the AMC did not comply with the directives of the November 2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  While the Veteran has been examined, medical opinions remain necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must forward the claims file to a VA physician who is a specialist in neurology for a medical opinion to determine the etiology of the Veteran's subarachnoid hemorrhage.  The claims file, to include the April 2008 medical opinion and the December 2009 VA examination report, should be provided to the physician prior to the examination.  The neurologist must address whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran showed signs and symptoms of a subarachnoid hemorrhage in service, to include in July, August, and December 1995.  Further, the neurologist must address whether it is at least as likely as not that the Veteran's subarachnoid hemorrhage was caused or aggravated by her history of completely prostrating migraines.  A complete rationale for any opinion offered must be provided.

In preparing any opinion, the reviewing neurologist physician must note the following terms:

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

If the reviewing neurologist is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the reviewing physician must specifically explain why the etiology of the subarachnoid hemorrhage is unknowable.

The reviewing neurologist must append a copy of his or her curriculum vitae to the examination report.  The document must detail the physician's specialized training in neurology.  

2.  The AMC must forward the Veteran's claims file to a VA physician who is a specialist in pulmonology for a medical opinion to determine the etiology of the bilateral pulmonary emboli.  The claims file, to include the April 2008 medical opinion and the December 2009 VA examination report, should be provided to the physician prior to the examination.  The pulmonologist must address whether it is at least as likely as not, i.e., is there a 50/50 chance, that bilateral pulmonary emboli were caused or aggravated by the Veteran's service-connected migraine headaches.  The pulmonologist should further address the relationship, if any between the Veteran's subarachnoid hemorrhage and her history of bilateral pulmonary emboli.  A complete rationale for any opinion offered must be provided.

In preparing any opinion, the reviewing pulmonologist must note the following terms:

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

If the reviewing pulmonologist is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the reviewing pulmonologist must specifically explain why the etiology of the bilateral pulmonary emboli is unknowable.

The reviewing pulmonologist must append a copy of his or her curriculum vitae to the examination report.  The document must detail the physician's specialized training in pulmonology.

3.  After the development requested is complete, the RO should review the medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any medical opinion is deficient in any manner, the RO must implement corrective procedures at once.

4.  Thereafter, the RO must readjudicate the pending claims.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


